 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MARCELLAS HOFFMAN,                                Case No. 1:16-cv-01617-LJO-SAB (PC)
12                       Plaintiff,                     Appeal No. 20-15396
13           v.                                         ORDER REGARDING IN FORMA PAUPERIS
                                                        STATUS ON APPEAL
14    TIMOTHY PRESTON,
                                                        (ECF No. 62)
15                       Defendant.
16

17          Plaintiff Marcellas Hoffman is a federal prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

19   Narcotics, 403 U.S. 388 (1971). On June 13, 2019, the Court dismissed Plaintiff’s First

20   Amendment retaliation claim for failure to state a cognizable claim under Bivens. (ECF No. 44.)

21   On January 4, 2020, the Court granted Defendant Timothy Preston’s motion to dismiss without

22   leave to amend and dismissed this action, with prejudice, for failure to state a claim upon which

23   relief may be granted under Bivens. (ECF No. 57.) Plaintiff filed a notice of appeal, pursuant to

24   the prison mailbox rule, on March 1, 2020. (ECF No. 59.)

25          On March 12, 2020, the Ninth Circuit Court of Appeals referred this matter back to this

26   Court for the limited purpose of determining whether in forma pauperis status should continue for

27   the appeal. 28 U.S.C. § 1915(a)(3). (ECF No. 62.) The Court finds that the appeal is not

28   frivolous or taken in bad faith. Therefore, Plaintiff’s in forma pauperis status should not be
                                                       1
 1   revoked and should continue for the appeal.

 2
     IT IS SO ORDERED.
 3

 4   Dated:    March 16, 2020
                                                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
